Citation Nr: 0619934	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-34 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for follicular cell 
cancer, post-thyroidectomy.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for acne, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for irritable colon 
syndrome, currently evaluated as 30 percent disabling.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
for a dental condition, including periodontal disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been obtained to reopen the previously denied claim 
of entitlement to service connection for a dental condition, 
and from a November 2002 rating decision of the same RO which 
increased the rating for the veteran's irritable colon 
syndrome and denied all other benefits sought.  In an April 
2004 rating decision, the rating for migraine headaches was 
increased to 30 percent and the veteran has continued her 
appeal of all issues, asserting that all disabilities are 
more severe than rated.

The veteran gave personal testimony before the Board in March 
2005.  A transcript of that hearing is associated with the 
claims folder.  At the hearing, the veteran requested that 
her claim of entitlement to service connection for a dental 
condition be sent back to the RO for adjudication on the 
merits as the claim was initially denied as not well-grounded 
and she asserted that she was entitled to adjudication on the 
merits by virtue of resubmitting her claim subsequent to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board notes, however, that the VCAA, which was 
enacted on November 9, 2000, requires readjudication if the 
claim (1) became final between July 14, 1999 and the 
enactment of the VCAA, (2) was issued by the Secretary of 
Veterans Affairs or a court on the basis of the claim being 
not well-grounded and (3) the veteran made a request for 
readjudication within two years of the enactment of the VCAA.  
See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 
(2000).   Because the veteran's claim was initially denied in 
1995, she is not entitled to readjudication as requested and 
her claim will be addressed as a request to reopen the 
previously denied claim.

The Board notes that the veteran requested assignment of a 
100 percent disability rating based on unemployability in her 
November 2003 VA Form 9, Appeal to the Board of Veterans' 
Appeals.  This issue is not before the Board for adjudication 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop follicular cell cancer during 
active service or as a consequence of service.

3.  There is no competent medical evidence that follicular 
cell cancer was manifested to any degree within the year 
after the veteran completed her active service.  

4.  The veteran experiences very frequent and completely 
prostrating migraine headaches that are productive of severe 
economic inadaptability.

5.  The veteran has non-disfiguring scarring on her face due 
to acne.

6.  The veteran has severe irritable colon syndrome with 
alternating diarrhea and constipation and constant abdominal 
distress.

7.  The RO denied entitlement to service connection for a 
dental condition, including periodontal disease, in a July 
1995 rating decision.  The veteran was notified of this 
decision and of her appellate rights, but did not appeal the 
denial.

8.  Evidence obtained since the July 1995 rating decision 
denying service connection for a dental condition does not 
relate to an unestablished fact necessary to substantiate the 
claim.

9.  The veteran does not have a dental abnormality due to in-
service dental trauma.


CONCLUSIONS OF LAW

1.  Follicular cell cancer post-thyroidectomy was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Criteria for a 50 percent rating for migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8100 (2005).

3.  Criteria for a rating higher than 30 percent for acne 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7800 (2002, 2005).

4.  Criteria for a rating higher than 30 percent for 
irritable colon syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic 
Code 7319 (2005).

5.  Evidence obtained since the July 1995 denial of 
entitlement to service connection for a dental condition is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

6.  The July 1995 rating decision denying entitlement to 
service connection for a dental condition is final and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 1712, 7105 
(West 2002); 38 C.F.R. § 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2002, April 2003, and January 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete her claims, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as she was given specific notice 
of the elements of a basic service connection claim and 
cannot be prejudiced by not receiving notice of downstream 
issues not reached by a denial of the underlying benefits, 
and she was given specific notice with respect to those 
elements of a service-connection claim pertinent to claims of 
increased ratings and lack of notice of additional benefits 
that stem from the grant of higher ratings cannot prejudice 
her with the denial of the claims presented here.  As for the 
grant of a higher rating for migraines, the RO will have to 
the opportunity to cure any notice defects upon 
implementation of the Board's grant.  

The Board points out that although the veteran's claim of 
entitlement to service connection for a dental condition is 
presented as a request to reopen a previously denied claim, 
the underlying claim is one that turns on a matter of law and 
not on development of the facts.  As such, the VCAA is not 
applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14  Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue of entitlement to service 
connection for a dental condition notwithstanding the 
guidance given by the Court with respect to proper notice 
regarding requests to reopen.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not given prior to the appealed 
AOJ decision.  The Court, however, specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Furthermore, 
the supplemental statement of the case issued in June 2004 
was issued after all VCAA notices, making the notices pre-
decisional as required by Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, and by affording her the 
opportunity to give testimony before the Board in March 2005.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, however, the 
veteran requests that additional VA examination be scheduled 
to request a nexus opinion with respect to her follicular 
cell cancer.  The Board finds that additional development of 
the medical record is not required under 38 C.F.R. 
§ 3.159(c)(4) as the evidence does not show that the veteran 
experienced an event, injury or disease or had symptoms of a 
disease currently diagnosed during service nor evidence that 
the claimed disability may be associated with events that 
occurred during service.  The veteran contends that her 
treating oncologist advised that symptoms described by her 
and not shown in service medical records or any post-service 
treatment records could have been present due to follicular 
cell cancer.  This contention is not supported by medical 
evidence and additional development is not required based on 
this speculative statement.  A claimant's statements as to 
what a doctor said are not competent evidence.  Warren v. 
Brown, 6 Vet App 4 (1993).  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

Service Connection

On the October 2002 VA examination, it was noted that the 
veteran had had follicular cell (Hurthle cell) carcinoma of 
the thyroid diagnosed in March 1999, had had a thyroidectomy, 
and was on thyroid replacement therapy.  The veteran contends 
that the follicular cell cancer she developed many years 
after service must have started during service because she 
experienced colds all the time, hoarseness and sore throats 
during her ten and a half years in service.  She fully 
acknowledges that she was not diagnosed as having cancer 
during service nor did she receive treatment for follicular 
cell cancer during service.  The veteran was discharged from 
service in April 1991 without any evidence of follicular cell 
carcinoma.  

The report of the November 1990 examination for separation 
from service shows the veteran's endocrine system was normal.  
Pertinent findings were normal on the May 1991 VA 
examination.  There is no competent medical evidence that 
follicular cell carcinoma was manifested to any degree within 
the year after the veteran finished her active service.  

In March 1999, the veteran was determined to have follicular 
cell carcinoma and underwent a thyroidectomy.  Treatment 
records do not show any relationship between the diagnosis in 
1999 and events and experiences between 1980 and 1991.  Upon 
VA examination in October 2002, the veteran was diagnosed as 
having follicular cell carcinoma of the thyroid status-post 
thyroidectomy.

The veteran credibly testified before the Board in March 2005 
that she believed her thyroid problems started during service 
because she had colds and sore throats quite a bit while on 
active duty.  She stated that her treating physician told her 
it was possible that those symptoms were pre-cursors to the 
development of follicular cell carcinoma.  The veteran did 
not mention having any colds, sore throats or hoarseness 
between 1991 and the 1999 diagnosis.

Based on a review of the record evidence, the Board finds 
that follicular cell cancer was not shown during service or 
for many years thereafter.  The medical evidence does not 
show consistent treatment for colds and sore throats during 
service or during the eight years following discharge until 
the diagnosis of cancer.  Thus, the statement of the 
veteran's physician cannot be considered anything other than 
speculation, which is based on a history provided by the 
veteran, and which is not corroborated by actual medical 
records.  The Board notes that it is not bound by a medical 
opinion based solely upon an unsubstantiated history as 
related by the veteran.  See Warren; see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Consequently, the Board 
finds that there is no competent medical evidence to support 
the onset of follicular cancer during service.  On the other 
hand, there is competent evidence against the claim.  The 
report of the November 1990 separation examination is 
probative because it was done by trained medical personnel 
shortly before the veteran left active service.  The report 
of the May 1991 VA examination, shortly after the veteran 
left active service, is also competent medical evidence 
against the claim.  Furthermore, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  That is, the years from service to 
diagnosis are evidence against a connection.  As a result, 
the Board is driven to find that there is a preponderance of 
evidence against service connection for follicular cell 
carcinoma.  As the preponderance of the evidence is against 
the veteran's claim for service connection, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Migraines

The veteran credibly testified before the Board that she 
experiences headaches on a daily basis that interfere with 
her ability to maintain employment.  She described her 
headaches as incapacitating as she says she stays in bed when 
she has them, is sensitive to light and noise, and has 
occasional vomiting.  The veteran's treatment records are 
consistent with this testimony.  There are no employment 
records to support the veteran's statements that she has 
limited ability to work, but the Board finds her testimony 
credible and consistent in this respect.

Migraine headaches are evaluated using criteria found at 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, a 50 
percent rating is assigned when there is evidence of 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic development.  
This is the highest rating available on a schedular basis.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that criteria 
for a 50 percent rating are met.  The veteran describes 
having very frequent and completely prostrating headaches 
that cause severe economic inadaptability and there is 
nothing in the record to suggest that this description is 
inaccurate.  As such, a rating of 50 percent for migraines is 
granted.

Acne

The veteran testified before the Board that she experienced 
acne on her face, back and under her breasts for which she 
used soap and a topical cream.  She stated that she underwent 
dermabrasion at a beauty salon on a regular basis.  The 
veteran testified that it was hard to control her acne.

The treatment records show that the veteran is seen 
periodically for complaints of acne vulgaris on the T-area of 
her face and was prescribed antibiotic cream.  Photographs in 
the claims folder show minimal scarring without any evidence 
of deformity of the veteran's face.  Upon VA examination in 
October 2002, she was determined to have acne with minimal 
scarring.  

The veteran underwent VA examination in March 2004 and 
complained of recurrent acne even with the use of medication.  
The examiner reviewed the veteran's treatment records and 
noted that she had not experienced any significant change 
since she began experiencing acne in 1985.  It was noted that 
she had very few hyperpigmented papules on her forehead and 
nose; the lesions were found to be superficial and not deep.  
The examiner opined that 1 percent of the veteran's body 
surface was affected by acne.

The veteran's acne scarring has been evaluated using criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7800.  At the time of 
the veteran's request for an increase in the assigned rating, 
Diagnostic Code 7800 allowed for the assignment of various 
ratings based on the severity of disfiguring scars on the 
head, face or neck.  Specifically, a 10 percent evaluation 
was assigned if there was evidence of moderately disfiguring 
scars and a 30 percent evaluation was assigned if there was 
severely disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips or auricles.  A 
50 percent evaluation was assigned when there was evidence of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.

During the course of the veteran's appeal, rating criteria 
for skin disorders were changed, effective August 30, 2002, 
and the veteran was advised of the new rating criteria.  
Specifically, in order for a compensable evaluation to be 
assigned, there must be one characteristic of disfigurement 
to the head, face or neck.  The eight characteristics of 
disfigurement for the purposes of evaluation under 38 C.F.R. 
§ 4.118 are, (1) scar five or more inches in length, (2) scar 
at least one-quarter inch wide at widest part, (3) surface 
contour of scar elevated or depressed on palpation, (4) scar 
adherent to underlying tissue, (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches, (6) skin 
texture abnormal in an area exceeding six square inches, (7) 
underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin induration and inflexible in an 
area exceeding six square inches.  A 30 percent rating is 
assigned when there is evidence of visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned when there are four or five characteristics of 
disfigurement.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

Given the evidence as outlined above, the Board finds that 
the veteran's scarring is not severely disfiguring nor does 
it exhibit two or three characteristics of disfigurement as 
there is only superficial scarring covering 1 percent of the 
veteran's body.  There is evidence of only very few 
hyperpigmented papules and photographs of the veteran do not 
reflect any repugnant features or deformity of the face.  In 
fact, the scarring is very difficult to see.  Thus, the Board 
finds that neither the old nor the new criteria are more 
favorable to the veteran.  Using either version of Diagnostic 
Code 7800, criteria for assignment of a rating higher than 30 
percent are not met as it does not even appear that criteria 
for the currently assigned 30 percent are met.  It would 
appear that reasonable doubt was resolved in the veteran's 
favor in assigning a 30 percent rating based on severe 
scarring around the lips.  Thus, because there is absolutely 
no evidence of deformity of one side of the face, marked or 
repugnant bilateral disfigurement, tissue loss with 
distortion, or four or five characteristics of disfigurement, 
a rating higher than 30 percent is denied for acne.

Irritable Colon Syndrome

The veteran testified before the Board that she has 
alternating constipation and diarrhea and has not had a 
normal bowel movement in years.  She has daily abdominal 
cramps and during one period in February 2004 had to wear 
absorbent pads due to uncontrollable diarrhea.  The veteran 
takes over-the-counter medication and watches her diet.

Irritable colon syndrome is evaluated using criteria found at 
38 C.F.R. § 4.114, Diagnostic Code 7319.  She is assigned the 
highest schedular rating of 30 percent which is assigned for 
severe symptoms characterized by alternating diarrhea and 
constipation with more or less constant abdominal distress.  
As noted above, the veteran describes her symptoms consistent 
with the criteria for a 30 percent rating.

The Board considered other rating criteria to determine if a 
rating higher than 30 percent could be assigned; however, 
absent evidence of ulcers, malnutrition, anemia or other 
symptoms showing general debility, a higher rating cannot be 
assigned on a schedular basis.  Thus, when reviewing the 
evidence as a whole, the Board finds that the currently 
assigned 30 percent rating is the most appropriate rating for 
assignment and a higher rating is denied.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that her disabilities severely 
limit her employment, she has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings; the Board has been 
similarly unsuccessful.  Specifically, the veteran has not 
required frequent periods of hospitalization for any of her 
disabilities and her treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by the veteran's various service-connected 
disabilities has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are denied on an extra-
schedular basis.

Dental Condition

In July 1995, the RO denied service connection for a dental 
condition, finding that periodontitis was not a disability 
for which compensation may be granted.  The veteran was 
advised of the denial and of her appellate rights, but did 
not appeal the decision.  As such, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen her claim for service 
connection for a dental condition.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  With these considerations, the 
Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in July 1995.  

The veteran contends that she has problems with her teeth, 
including discoloration and sensitivity, due to treatment 
received during service and the use of a retainer.  She does 
not contend that she experienced any type of dental trauma, 
such as being hit in the mouth, during service.  Her service 
treatment records show routine treatment with no evidence of 
dental trauma.  The veteran testified before the Board that 
she wants service connection for the results of treatment as 
opposed to the periodontal disease previously considered by 
the RO.

The Board points out that service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and for periodontal disease will be considered 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  As 
such, service connection for compensation purposes is not 
available for a dental condition other than one resulting 
from dental trauma.  The Board notes that in a precedent 
opinion, VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Although dental conditions may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 17, 
such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits 
based on the treatment of dental problems during service.  
Consequently, because there is no evidence of dental trauma 
and the veteran's current appeal is based on her complaint 
of a dental condition created by treatment during service, 
the Board is without legal authority under governing 
regulations to grant service connection for a dental 
condition for purposes of an award of disability 
compensation benefits.  This is the reason why the RO denied 
the veteran's claim in July 1995, and the evidence obtained 
since that denial may be new, but it is not material as it 
only speaks to a current dental condition that the veteran 
believes to be a result of dental treatment and not dental 
trauma during service.  As such, the claim is not reopened 
and continues to be denied as compensation is not allowed 
within the law for a dental condition other than one 
resulting from dental trauma.


ORDER

Service connection for follicular cell cancer post-
thyroidectomy is denied.

A rating of 50 percent for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 30 percent for acne is denied.

A rating higher than 30 percent for irritable colon syndrome 
is denied.

Service connection for a dental condition, including 
periodontal disease, remains denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


